                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

TAMIKA MECCA SMITH EL:BEY,           )
                                     )
           Plaintiff,                )
                                     )
      v.                             )                    CV 119-055
                                     )
ERIN SCHUETZE, of Auben Realty, LLC, )
UNIDENTIFIED AGENT OF AUBEN          )
REALTY, LLC; VICKI HESTER;           )
CHARLES LYON; AMY HARKE;             )
RAMONE LAMPKIN; ROBERT SAMS;         )
EUGENE BRENTLY; STEVEN BILLMAN; )
and SCOTT REECE,                     )
                                     )
           Defendants.               )

                                         _________

                                         ORDER
                                         _________

       Plaintiff filed the above-captioned case on April 3, 2019, and because she is

proceeding pro se, on April 4, 2019 the Court provided her with basic instructions regarding

the development and progression of this case. (Doc. no. 3.) The Court explained Plaintiff is

responsible for serving Defendants and explained how service could be accomplished. (Id. at

1-2.) The Court specifically informed Plaintiff, under Fed. R. Civ. P. 4(m), she had ninety

days from the complaint filing to accomplish service and that failure to accomplish service

could result in dismissal of the case. (Id. at 3.) Now, the ninety days allowed for service has

elapsed, and there is no evidence in the record that any Defendant has been served. Indeed,

there has been no case activity docketed since the Court’s April 4th Order.
       Rule 4(m) empowers courts with discretion to extend the time for service when a

plaintiff demonstrates good cause for failing to timely serve process or any other

circumstances warrant an extension of time. Henderson v. United States, 517 U.S. 654, 662-

63 (1996); Lepone-Dempsey v. Carroll Cty. Comm’rs, 476 F.3d 1277, 1282 (11th Cir. 2007);

Horenkamp v. Van Winkle & Co., 402 F.3d 1129, 1132 (11th Cir. 2005). Accordingly,

Plaintiff shall have fourteen days from the date of this Order to explain the reason(s) for the

delay in service of process and why this case should not be dismissed without prejudice for

failure to timely effect service. The Court DIRECTS the Clerk of Court to attach a copy of

Rule 4(m) to this Order for Plaintiff’s perusal.

       SO ORDERED this 9th day of July, 2019, at Augusta, Georgia.




                                                   2
